DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority applications JP 2016-203780 filed on October 17, 2016 and JP 2017-033234 filed on February 24, 2017 have been received and they are acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to include under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage of PCT/JP2017/037266 filed on October 13, 2017, and 

Claim Objections
Claims 8, 9, and 14 are objected to because of the following informalities: 
The limitation “each of R1, R8, and L1 is independently selected from a same option as each of R1, R8, and L1 in the formula (1)” in claim 8 should be amended to recite “each of R1, R8, and L1 is independently selected from a same option as each of R1, R8, and L1 in the formulas (3a)-(3d)”.
The limitation “each of R1 and L1 is independently selected from a same option as each of R1 and L1 in the formula (1)” in claim 9 should be amended to recite “each of R1 and L1 is independently selected from a same option as each of R1 and L1 in the formulas (3a)-(3d)”.
The limitation “The method of Claim 10, wherein” should be amended to recite “The method of Claim 10, wherein the method comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987).
With regard to claims 1 and 2, Hayoz et al. teach a compound of formula (1a):

    PNG
    media_image1.png
    156
    271
    media_image1.png
    Greyscale
 , wherein X may be CRaRb, Ra and Rb may be a C2-12 cycloalkyl interrupted by one or more E, E may be O, and Y- is an organic or inorganic anion (par.0007).
The examples of C2-12 cycloalkyl interrupted by one or more E, wherein E is O include the following groups:

    PNG
    media_image2.png
    73
    101
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    84
    132
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    64
    125
    media_image4.png
    Greyscale
(par.0013).
Hayoz et al. do not specifically teach the claimed onium salts.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound of formula (11) in claims 1 and 2, because Hayoz et al. teach a compound of formula (1a) and provide examples of X and Y-.
A compound of formula (1a) wherein X is CRaRb, Ra and Rb are selected from the group consisting of:

    PNG
    media_image2.png
    73
    101
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    84
    132
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    64
    125
    media_image4.png
    Greyscale
, and Y- is an organic or inorganic anion is equivalent to a group of formula (11) in claims 1 and 2 wherein R11 and R12 are substituted C6 aryl groups, L2, L4, and L5 are direct bonds, j and k may be 0, Y is O, R15 and R16 may be a cyclic alkyl group with 5 carbon atom wherein a methylene group has been replaced with O, or a substituted C1 alkyl group.
	With regard to claim 4, Hayoz et al. teach that the compounds are used to release an acid upon irradiation (par.0111).
With regard to claims 5 and 7, Hayoz et al. teach a radiation-sensitive composition comprising the compound of formula (1) and a compound (a2) that increases its solubility in a developer under the action of an acid (par.0112).
The compound (a2) that increases its solubility in a developer under the action of an acid may be a polymer or copolymer obtained by (co)polymerization of monomers, such as tertiary alkyl (meth)acrylates (par.0209).
A (co)polymer comprising a repeating unit of a tertiary alkyl (meth)acrylate is equivalent to a resin (B) having a unit of formula (3a), wherein R1 is hydrogen or an alkyl group, L1 is a direct bond, and R2-R4 are linear or cyclic alkyl groups.
With regard to claim 6, Hayoz et al. teach that the radiation-sensitive composition may comprise an additive (c)(par.0219), and the examples of additives (c) include organic basic compounds (par.0258). The organic basic compounds work as acid-diffusion controllers, as evidenced in par.0264 of Aoai et al. (US 2002/0061464).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 7 above, and further in view of Takeda et al. (US 2002/0039701).
With regard to claim 8, Hayoz et al. teach the composition of claim 7 (see paragraph 7 above), wherein the composition comprises a compound (a2) whose solubility in an alkali developer increases under the action of an acid (par.0209).The compound (a2) may be derived from copolymerization of a tertiary alkyl (meth)acrylate (par.0209). 
Hayoz et al. further teach that the monomers with acid labile groups may copolymerize with other monomers (par.0210), but fail to specifically teach the resin (B) in claim 8.
Takeda et al. teach a ternary copolymer of hydroxystyrene, tertiary alkyl (meth)acrylate and substitutable phenoxyalkyl (meth)acrylate used as base resin for a chemically amplified positive resist composition. The resist has advantages such as enhanced contrast of alkali dissolution rate before and after exposure, high sensitivity, high resolution, satisfactory pattern profile after exposure (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the ternary copolymer of hydroxystyrene, tertiary alkyl (meth)acrylate and substitutable phenoxyalkyl (meth)acrylate of Takeda et al. in the radiation sensitive composition of Hayoz et al., in order to improve the properties of the composition.
1 is hydrogen, L1 is a direct bond, p=0, and q=1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 5 above, and further in view of Ohsawa et al. (US 2008/0102407).
With regard to claim 9, Hayoz et al. teach the composition of claim 5 (see paragraph 7 above). Hayoz et al. further teach that in the compound (1a) the anion Y- may be a sulfonate (par.0023), but fail to teach the claimed anion.
Ohsawa et al. teach a sulfonium salt having a polymerizable anion of formula (1):

    PNG
    media_image5.png
    145
    291
    media_image5.png
    Greyscale
, wherein R1 may be hydrogen, methyl or trifluoromethyl, and R2-R4 may be substituted aryl groups (par.0017).
Ohsawa et al. further teach that the resist composition comprising a polymer derived from the sulfonium salt of formula (1) has high resolution and improved mask fidelity (par.0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the compound (1a) of Hayoz et al. as polymerizable sulfonium salt in order to enhance the properties of the radiation-sensitive/ resist composition.
1 is hydrogen, alkyl or fluoroalkyl, L1 is a carbonyloxy group, and Z1 is an alkylene substituted with fluorine atoms.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 5 above, and further in view of Sugita (US 2002/0027646).
With regard to claim 10, Hayoz et al. teach the composition of claim 5 (see paragraph 7 above). Hayoz et al. further teach a process comprising the steps of:
-applying the composition to a substrate;
-heating the composition;
-carrying out image-wise exposure;
-optionally heating
-developing (par.0261).
Hayoz et al. do not claim two steps of irradiating/exposure.
Sugita teaches an exposure system including a first exposure part arranged to perform a probe exposure and a second exposure part arranged to perform a projection exposure (abstract), wherein the exposure system is used for exposing photosensitive substances (par.0002).
The multiple exposure gives a pattern of high resolution (par.0065).

With regard to claim 11, Hayoz et al. and Sugita do not teach that the exposure in the first step uses radiation with shorter wavelength than in the second exposure step.
However, there are only 3 possibilities: 
-both exposure steps use radiation with the same wavelength;
-the radiation used in the first step has lower wavelength than the radiation used in the second step; and
-the radiation used in the first step has higher wavelength than the radiation used in the second step.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use in the first exposure step radiation with shorter wavelength than in the second exposure step, with a reasonable expectation of success.

Allowable Subject Matter
Claims 3, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hayoz et al. (US 2009/0197987) fail to teach the onium salt in claim 3, and the methods in claims 12, 13, and 15.

Claim 14 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Hayoz et al. (US 2009/0197987) fail to teach the method in claim 14.
There are no prior art teachings that would motivate one of ordinary skill to modify Hayoz et al. and obtain the method in claim 14 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANCA EOFF/Primary Examiner, Art Unit 1796